Case 17-36405-KLP       Doc 91    Filed 03/11/19 Entered 03/11/19 15:56:09          Desc Main
                                  Document     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

In re:                                      |
GILVIA VONZELLA WILSON,                     |             Chapter 13
                                            |             Case No: ​17-36405-KLP
       Debtor.                                     |

       DEBTOR’S SUPPLEMENTAL DESIGNATION OF RECORD ON APPEAL

       Debtor Gilvia Wilson (“Debtor”), by Counsel, submits this Supplemental Designation of

Record on Appeal pursuant to Rule 8009(a) of the Federal Rules of Bankruptcy Procedure,

supplementing her Designation of Record on Appeal, previously filed February 22, 2019.

       Debtor hereby designates the following items for inclusion in the record on appeal

(including any exhibit, annex, or addendum thereto):

                        Description                              Filing Date   Document No.

 Transcript from 01/09/2018                                      03/06/2019    88



Dated: March 11, 2019                       Respectfully Submitted,

                                            /s/ Jacob W. Early

                                            Jacob W. Early
                                            VSB No. 88623
                                            Woehrle Dahlberg Jones Yao PLLC
                                            1900 East Parham Road
                                            Richmond, Virginia 23228
                                            (804) 261-2694 telephone
                                            (804) 553-0784 facsimile
                                            jearly@lawfirmvirginia.com
                                            Counsel for Debtor,
                                            Gilvia Vonzella Wilson
